Mr. Presiding Justice Carnes delivered the opinion of the court. 5. Appeal and error, § 725*—when not necessary ore revieio that decree be supported by findings of fact or certificate of evidence. The rule that a decree granting relief must be supported on review by findings of fact or a certificate of the evidence in so far as the allegations of the bill are not admitted by the answer applies only to decrees granting affirmative relief which is sought in the bill. 6. Appeal and error, § 725*—when evidence not necessary to support decree. A decree dismissing a bill needs no supporting evidence, since such a decree may be rendered for want of evidence. 7. Divorce, § 53*—what constitutes dismissal of bill for want of equity. A decree in a bill for divorce which denies complainant’s prayer is equivalent to a decree dismissing a bill for want of equity. 8. Equity, § 345*—when decree not initiated by mere informality. A decree dismissing a bill for want of equity is not vitiated by mere informality. 9. Divorce, § 58*—when decree dismissing bill not rendered insufficient by incorporation of unnecessary finding of facts. Where a decree dismisses a bill for divorce, the fact that an unnecessary finding of facts is incorporated in the decree as a reason therefor does not make it necessary that the decree should find other facts or give other reasons. 10. Divorce, § 53*—when duty of court to dismiss bill for look of jurisdiction. In a bill for divorce, where the court finds that it has not jurisdiction owing to want of residence as required by the statute, it is the duty of the court to dismiss the bill and to provide in some way for payment of costs to be charged against the parties in the proceeding. 11. Divorce, § 80*—when court has discretion to apportion costs between parties. In chancery, and especially in divorce cases, the court has a large discretion in apportioning costs between the parties. 12. Divorce, § 77*—when finding as to residence of complainant not necessary to enable court to enter decree. In a bill for divorce, a finding of the residence of complainant for such time as required by the statute to give jurisdiction, held not necessary in order to enable the court to enter a decree, where the record showed a sufficient averment of such residence in the bill, complainant being estopped by such averment from assigning as prejudicial error the failure of the trial court to include such a finding'in its decree.